DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoju et al. (US 2016/0369115, “Shimoju”) in view of Ohmuro et al. (US 2016/0349573, “Ohmuro”) in view of Nagaya et al. (US 2014/0264202, “Nagaya”).
Regarding claims 1 and 8-10, Shimoju teaches a display device having a liquid crystal cell and a polarizing plate comprising a polarizing plate protective film (e.g., [0012]) between the liquid crystal cell and the polarizer (see, e.g., [0424], Fig. 1, [0805], [0807]). Shimoju teaches that the protective films may have a moisture content of less than 0.5 % ([0283], [0284]) and a thickness of from 10 to 100 micrometers ([0292]).  	Shimoju fails to teach that the protective film contains a dye, however, in the same field of endeavor of polarizers and optical films for use as protective members for polarizers (e.g., [0188]), Ohmuro teaches that it is known to include a dye or pigment, inducing a squarylium based dye in order to absorb light in various wavelength bands ([0103], [0104]) and that doing so can improve color reproduction range, color unevenness, and brightness ([0106]). It therefore would have been obvious to have included such a dye in order to improve color reproduction range, color unevenness, and brightness ([0106]). Ohmuro further teaches that including a dye in an amount of 0.05 mass% is preferable, however the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 	Additionally, in the same field of endeavor of resin optical films for use in electronic devices (e.g., [0001] – [0005], [0009]), Nagaya teaches to apply a more specific squarine dye compound in a 
Regarding claim 2, modified Shimoju additionally teaches that the coloring agent may be a squarine based coloring agent that reads on General Formula (I) (Nagaya, e.g., [0115], [0124], and see generally [0078] – [0094]).
Regarding claim 5, Shimoju teaches generally that the protective film may be made of, for example, a cyclic olefin material (e.g., [0187], cycloolefin resin) but fails to teach the specific olefin. However, Ohmuro teaches that there are various known cyclic olefins that are useful for such films including, for example, ARTON ([0188]). Because such a material is described in the present specification as being useful as a cyclic olefin for a protective film of the present invention (e.g., present specification at [0106]) it would be expected to have the claimed chemical properties including the relational expression C. It would have been obvious to the ordinarily skilled artisan at the time of filing to have used ARTON as the cyclic olefin of Shimoju for its good transparency, mechanical strength, thermal stability and moisture blocking properties ([0187], [0188], [0184]). The Examiner additionally notes that the simple substitution of a known element or compound that would have provided predictable results (in this case a useful protective film) would have been obvious to the person of ordinary skill in the art at the time of filing (please see MPEP 2143). 
Regarding claims 6 and 7, Shimoju additionally teaches that the protective film may comprise a polystyrene material or a cyclic polyolefin material ([0192]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimoju, in view of Ohmuro, in view of Nagaya, as applied to claim 1, above, and further in view of Tanaka et al. (JP 2016-075738 A, “Tanaka” a machine translation of which is provided and used as the citation copy). 
Regarding claims 3 and 4, the combination remains as applied above, and modified Shimoju further teaches the inclusion of quenching materials (see, e.g., Nagaya, [0009], [0066]) in combination with dyes and for use in a polarizer protective film as described above. However, Shimoju fails to teach the claimed relationship between the quenching materials and the colorant material. In the same field of endeavor of optical films for use in display devices (e.g., [0002] – [0004]), Tanaka teaches that it is known to provide quenchers such that the HOMO and LUMO levels of electron donating and accepting quenchers respectively read on those presently claimed and in combination with squarine type dyes ([0020], [0021], [0206] [0011] – [0014]; teaching that the dye and quencher may have highest and lowest orbital energy level relationships of - 2.0<|HOMOD - HOMOS|<0.0 (eV) and |LUMOD|-| LUMOS|<0.0 (eV)) and that this may help to provide a colored layer having high contrast ratio and good brightness ([0009], [0011]). It therefore would have been obvious to have used the quenchers from Tanaka in the polarizer protective film of modified Shimoju and to have adjusted the energy level relationships of the dye and quencher materials to within the claimed ranges in order to help to provide the layer with high contrast ratio and good brightness ([0009], [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida et al. (US 2011/0049446, “Ishida”) teaches generally to include wavelength absorbing materials, including, for example, metallocene materials (see e.g., [0002], [0018] – [0034]) having .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782